Citation Nr: 0524648	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  96-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision in which 
the RO, inter alia, denied service connection for PTSD.  The 
veteran filed a notice of disagreement (NOD) in April 1996 
and the RO issued a statement of the case (SOC) in May 1996.  
The veteran filed a substantive appeal later in May 1996.

The veteran testified before a local hearing officer in 
September 1996; a transcript of the hearing is of record.

In October 1998 and November 2000, the Board remanded this 
claim to the RO for additional evidentiary development.

For the reasons expressed below, the matter of service 
connection for PTSD on appeal is again being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, delay an appellate 
decision on the claim.

The Board notes that service connection for PTSD requires a 
medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  Participation in 
combat is a determination that is made on a case-by-case 
basis and requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unite or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and a claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed in-service stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is credible and consistent with the 
circumstances, conditions, or hardships of service.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304A(f) 
(2004).  If, however, VA determines either that a veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that his alleged stressor is not combat-related, 
his lay assertions, alone, are not sufficient to establish 
the occurrence of an alleged in-service stressor.

In the prior November 2000 remand, the Board noted that the 
RO did not appropriately document its attempts to verify the 
veteran's stressors and instructed the RO to prepare a letter 
specifying each of the veteran's claimed in-service stressors 
for the Department of the Navy, Headquarters, United States 
Marine Corps Historical Center to obtain corroboration of the 
alleged in-service stressful experiences.  

In August 2002, the RO provided the Marine Corps Historical 
Center with the available information related to the claimed 
in-service stressors for verification.  A response was 
received the following month indicating that the organization 
was returning all of the documents received from the RO 
without having taken any action on the request.  The letter 
stated that the organization was instructed not to forward 
ROs digital copies of records on CD-ROM.  Instead, it 
provided a complete set of digital records from Korea and 
Vietnam.  The organization would continue to provide paper 
copies of records that had not yet been digitized.  

In the December 2003 supplemental SOC (SSOC), the RO noted 
that the United States Marine Corps Historic Center returned 
the RO's request for assistance in verifying the stressors 
without action, but it does not reflect in the SSOC that the 
RO ever reviewed the documents on CD-ROM that was referenced 
in the Marine Corps letter to find verification for the 
veteran's claims stressors.  In addition, there are no other 
documents in the record that indicate the CD-ROM was 
reviewed.  Moreover, the letter stated that not all of the 
records had been digitized and that any a supplemental 
request should be made to obtain corroboration of events that 
were not covered by the digitized records.  The Board also 
notes that neither the CD-ROM nor digitized copies of 
relevant records have been associated with the claims file.  
The Board cannot undertake an independent review of the 
evidence if it has not been associated with the claims file.  
Since the RO has the means to search the CD-ROM itself, the 
record must reflect that such action was taken; otherwise, 
the Board must conclude that no action was taken.

Thus, the RO must review the CD-ROM for verification of the 
veteran's stressors and document its attempts to do so.  In 
addition, copies of documents that either verify a stressor 
or cover a period of time to show that a stressor could not 
be verified must be associated with the file.  In addition, 
any claimed stressor that occurred during a period that is 
not covered by the documents on CD-RIOM must be sent to the 
Marine Corps Historic Center, in the manner directed by its 
September 2002 letter.  

The Board notes that the RO independently verified the death 
of David Bartock in Vietnam, but found that the death 
occurred prior to the veteran's Vietnam service; therefore, 
only attempts to verify the occurrence of any other 
stressor(s)-to include exposure to rocket, sniper and mortar 
attacks; assignment to Corps I near Phu Bai in Vietnam, 
during the TET offensive; and the wounding of another friend, 
Earl Reed Hunt-should be made.

If the RO is able to verify the occurrence of at least one 
stressor, as requested previously, the RO should arrange for 
the veteran to undergo examination to obtain information as 
to whether such stressor(s) is/are sufficient to result in 
PTSD.  The veteran is advised that, in keeping with VA's duty 
to assist, the purpose of any requested examination is to 
obtain information or evidence that may be dispositive of the 
claim for service connection for a back disability.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, 
failure to report to the examination, without good cause, may 
result in denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place. 

On remand, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim for service connection PTSD.  The RO's notice 
letter should invite the veteran to submit all pertinent 
evidence in his possession, and explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's notice to the veteran should invite him to submit 
all pertinent evidence in his possession.  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claim for 
service connection for PTSD.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  The RO must conduct a CD-ROM review 
for verification of the veteran's 
stressors, document its review for 
inclusion in the record, and associate 
with the claims file copies of any 
relevant documents found therein.  A 
supplemental request should be made to 
the Marine Corps Headquarters to verify 
stressors that occurred during period not 
covered by documents found on CD-ROM.  

4.  If no claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report, skip the 
development request in paragraphs 5 and 
6, below, and proceed with paragraph 7.

5.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experience 
is received, the RO should arrange for 
the veteran to undergo VA examination, by 
a psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
psychiatrist designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran' s documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all findings made available to the 
examining psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

In rendering a determination as to 
whether a diagnosis of PTSD is valid, the 
examiner is instructed that only an event 
that has been corroborated may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include the complete 
rationale for all opinions expressed.

6.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent 
VA medical facility at which the 
examination is to take place.  

7.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection PTSD in light of all 
pertinent evidence and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim  must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 
 
 
 


